Restriction/Election Requirement
This application discloses the following embodiments:
Embodiment 1 – Figs. 1-7
Embodiment 2 – Figs. 8-14
Embodiment 3 – Figs. 15-21
Embodiment 4 – Figs. 22-28

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Embodiment 1 (Figs. 1-7)
Group II: Embodiment 2 (Figs. 8-14)
Group III: Embodiment 3 (Figs. 15-21)
Group IV: Embodiment 4 (Figs. 22-28)

The designs as grouped are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.  See Ex parte Sanford, 1914 CD 69; 204 OG 1346 (Comm'r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965).  It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  

The entire COOKING APPLIANCE has a different overall appearance from the partially claimed design with and/or without its’ 

Because the designs are distinct for the reason(s) given above, and have acquired separate status in the art, restriction for examination purposes as indicated is proper (35 U.S.C. 121).

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed. 37 CFR 1.143. Any reply that does not include an election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions that are directed to the nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

The restriction requirement is proper.  Applicant should note that the issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP §803) is not applicable to 

In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

The references cited are made of record as cumulative art only.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ricky Pham, whose telephone number is (571)272-2321.  The examiner can normally be reached on Monday through Thursday 7:00 am to 5:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ricky Pham/
Primary Examiner, Art Unit 2913
December 28, 2021